Title: From Benjamin Franklin to William MacCreery, 18 March 1779
From: Franklin, Benjamin
To: MacCreery, William


Sir,
Passy Mar. 18. 1779.
I received your Favours of Feb. 27. and March 6. Continued Illness, with want of Information on the Subject, have occasioned the Delay in answering them.
I have endeavour’d to learn what the Duties are that are payable by the most favour’d Nation on the Exportation of Salt from France: I am at length told that the Duties are very low; that they consist chiefly in what is paid for the Forms or Papers necessary in transacting the Business regularly, and that they are equal on all Foreign Nations, and paid equally by all. If so we also must pay them. But you seem to think we have a Right to load Salt at Bordeaux free of Duty: Perhaps you have heard that there is some favour’d Nation which is allow’d that Right. Be so good as to enquire and obtain a Certainty of this, and an Account what the Duties are, and of the different Duties paid by different Nations, if there is any difference. When I am well acquainted with the Facts, I shall know whether I can by any Application to the Ministry be of Service to you, and I shall exert myself with a great deal of Pleasure in ascertaining your Rights: But if our Shipping of Salt free of Duties be not a Right, and must be asked as a Favor for particular Persons, which I apprehend you mean with regard to the Lading of the Buckskin, I find a Difficulty in doing this: For as we are obliged to be frequently requesting Aids of Money from the Government for our Public Uses, one cannot at the same time with any good Grace, desire, for private Persons, an Exemption in the Payment of those general Duties from whence only the Ability of granting such Aids must arise. I thank you for the Offer of conveying Dispatches in that Vessel, which I may possibly make Use of.
I have the honor to be, Sir, Your most obedient humble Servant.
B Franklin
Mr McCreery Bordeaux.
